DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 and 02/26/2021 have been considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 12 and their dependent thereof, the prior of record, specifically Meyers et al. (US 2014/0340570), Meyers et al. (US 2016/005154), and Nishiyama (US 2011/0169685) disclose processing circuitry to perform a process of: inputting a radar image and changing a focus of the radar image; determining a pixel including a ghost image from the radar image the focus of which has been changed by;  changing a value of the pixel that has been determined to include the ghost image on the radar image the focus of which has been changed.
	However, none of the prior art cited alone or in combination provides the motivation to teach  normalizing a pixel amplitude in the radar image, wherein the process determines an image including a ghost image from radar images, the amplitude of a pixel of which is normalized and the focus of which is changed.
	Regarding claims 10, 13 and their dependent thereof, the prior of record, specifically Meyers and Nishiyama disclose processing circuitry to perform a process of: inputting a radar image and changing a focus of the radar image; determining a pixel including a ghost image from the radar image the focus of which has been changed; and changing a value of the pixel that has been determined to include the ghost image on the radar image the focus of which has been changed. 
	However, none of the prior art cited alone or in combination provides the motivation to teach  wherein the process converts a signal of the radar image from a time domain to a Doppler frequency domain, and changes the focus of the radar image so that a phase correction amount of the signal in the Doppler frequency domain does not contain a component proportional in a Doppler frequency direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648